Citation Nr: 1524194	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-48 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) and anxiety disorder, evaluated as 30 percent prior to May 3, 2012, 50 percent from May 3, 2012, and 70 percent from October 3, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to June 1967.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is likely related to his military service.

2.	On November 5, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal as to the claim of entitlement to an increased initial disability rating for service-connected PTSD and anxiety disorder was requested.





CONCLUSIONS OF LAW

1.  The Veteran has tinnitus that likely is a result of disease or injury incurred during his active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for withdrawal of the appeal as to the claim of entitlement to an increased initial disability rating for service-connected PTSD and anxiety disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection claim

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

In this matter, the Veteran contends that he incurred tinnitus due to noise exposure during his military service.  Specifically, he stated that he was exposed to flight line noise, as well as rocket and mortar attacks, while serving in the Republic of Vietnam.  See, e.g., the Board hearing transcript dated January 2015.

Service treatment records (STRs) are negative for diagnoses or complaints associated with tinnitus.  The Veteran's service personnel records confirm that he was stationed in the Republic of Vietnam from September 1966 to November 1966 and February 1967 to June 1967.  Notably, it is undisputed that the Veteran sustained noise exposure from flight lines in his military occupational specialty (MOS) of communication/navigation systems technician.  See, e.g., the Board hearing transcript dated January 2015.  Moreover, his contentions of exposure to rocket and mortar attacks have been corroborated by the evidence of record.  See the VA memorandum as to PTSD stressors dated April 2008.  In addition, the Board finds the Veteran's statements concerning his inability to wear ear protection to be credible.

The Veteran was afforded a VA examination in March 2008 to address the claimed tinnitus, at which time the examiner documented a diagnosis of tinnitus.  The question of medical nexus was addressed in an April 2008 VA addendum medical opinion.  Specifically, the examiner opined that the Veteran's tinnitus is "less likely as not caused by or a result of noise exposure while in service."  The examiner explained that this conclusion was based upon the Veteran's normal hearing at his separation from service in June 1967.

Critically, the April 2008 VA examiner provided insufficient rationale to support the conclusion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In particular, the Board observes that the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The April 2008 VA medical opinion is therefore of little probative value.

The Board has reviewed the personal statements and testimony of the Veteran, who indicated that his tinnitus arose during service and has existed since that time.  The Board finds such contentions to be both competent and credible.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such lay evidence is sufficient to establish service connection.  Id.

The Board has weighed the probative evidence of record, including the Veteran's competent and credible assertions concerning continuing tinnitus symptomatology and the medical opinion set forth by the April 2008 VA examiner.  The Board finds that the evidence demonstrates that it is at least as likely as not that the Veteran's currently diagnosed tinnitus is related to his military service.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107 (West 2014).

II. Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issue of entitlement to an increased initial disability rating for service-connected PTSD and anxiety disorder in a November 2012 written statement; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review said appeal and it is dismissed.
ORDER

Entitlement to service connection for tinnitus is granted.

The appeal as to the claim of entitlement to an increased initial disability rating for service-connected PTSD and anxiety disorder is dismissed.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


